DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 11/17/2021, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejections of the claims have been withdrawn. 
	Applicant’s arguments, see page 11, filed 11/17/2021, with respect to the rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The 101 rejections of the claims have been withdrawn. 
Applicant’s arguments, see page 11, filed 11/17/2021, with respect to the rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The 102(a)(1) rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The prior art fails to disclose and would not have rendered obvious a tonometer for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time, said tonometer comprising: a bracelet configured to be applied to a wrist of a patient; a detection group mounted on said bracelet, and configured to detect a pressure signal, said detection group comprising a 
US 6491647 B1, hereinafter Bridger, teaches a tonometer (Col. 13, lines 29-44) for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time (Col. 33, lines 1-12), said tonometer comprising: a bracelet configured to be applied to a wrist of a patient (Col. 13 lines 47-52, Figs. 22 and 23); a detection group mounted on said bracelet and configured to detect a pressure signal (Examiner’s note: element is mapped to the elements it comprises; Fig. 22, Col. 13 lines 39-42), 
However, the prior art of record fails to disclose said connection arms being substantially S-shaped. It is this ordered combination that is novel and non-obvious in view of the prior art of record.
Regarding claim 18:
The prior art of record fails to disclose and would not have rendered obvious a system for determining the arterial blood pressure of a patient, comprising: a) a tonometer arranged to generate a tonometric curve and comprising: a bracelet configured to be applied to a wrist of a patient; a detection group mounted on said bracelet, and configured to detect a pressure signal, said detection group comprising a plurality of pressure sensors arranged to detect a respective pressure signal associated with the blood pressure wave of the patient, at least a pressure sensor of said plurality being configured to be positioned in proximity of a radial artery of the patient, at an opposite side of a radial bone; a touching group configured to be interposed between said detection group and said radial artery of said patient, said touching group comprising a plurality of protuberant members, each protuberant member of said plurality of protuberant members being configured to be positioned into contact with skin of said patient to exert a predetermined force F on said radial artery, and to transmit the received pressure pulses to a respective pressure sensor associated with said radial artery; a processing unit arranged to process said pressure signal detected by said detection group to determine the blood pressure wave of 
Bridger teaches a tonometer (Col. 13, lines 29-44) for continuously monitoring the arterial blood pressure of a patient for a predetermined period of time (Col. 33, lines 1-12), said tonometer comprising: a bracelet configured to be applied to a wrist of a patient (Col. 13 lines 47-52, Figs. 22 and 
However, the prior art of record fails to disclose said connection arms being substantially S-shaped, a system for determining the arterial blood pressure of a patient comprising b) an ECG device arranged to generate an electrocardiographic curve; c) an oscillometric device arranged to measure an arterial blood pressure value PA3(ti) by an oscillometric technique; and d) a microcontroller arranged to process said electrocardiographic curve and said tonometric curve at determined instants for determining the pulse transit time, which is the delay between said electrocardiographic curve and said tonometric curve, said microcontroller being arranged to associate said computed delay to a determined reference value of the arterial blood pressure and to measure at said determined instants (ti), a difference ΔPA(ti) between a value PA1 (ti) of the arterial blood pressure of the patient, that is estimated by using the pulse transit time, and the value PA2 (ti) of the arterial blood pressure that is estimated by said tonometric curve, said microcontroller arranged to operate said oscillometric device, and to associate said arterial blood pressure value PA3(ti) both to the value PA2(ti) of arterial blood pressure that is estimated by the tonometric curve, and to the value PA1(ti) of arterial blood pressure .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791